DETAILED ACTION
A preliminary amendment was received and entered on 6/13/2019.
Claims 21-36 were canceled.
Claims 1-20 remain pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 15 has not been further treated on the merits.
Claim 18 is objected to as ungrammatical.  Insertion of “and” between “a polycationic peptide” and “a polycationic polymer” is suggested.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 is indefinite in its recitation of “n equals 6 or 7 or 8, and indicates the number of modified or unmodified glucose units” because it is unclear from this phrase if “n” indicates the sum of modified and unmodified glucose units, or the total number of either modified glucose units or the total number of unmodified glucose units. Claim 4 is also indefinite because it is unclear if at least one of R1, R2, and R3 on each glucose unit is an RNA molecule, or if only one R1, R2, or R3 in the entire conjugate must be an RNA molecule. Similarly, it is unclear in the limitations regarding R1, R2, and R3 apply to all glucose units in the cyclodextrin or need only apply to a single glucose unit. Claims 5-20 are included in the rejection because they depend form claim 4 but do not clarify the ambiguities raised above.
Claim 11 is indefinite because it recites “the group comprising [various recited alternative species of amine group]” without proper antecedent basis. There are many conceivable species of amine groups, and it is unclear to which Applicant refers.  Please note that the claim language employed does not limit the claim to the recited amine groups and allows for an unlimited number of conceivable amine groups. If Applicant addresses the issue by replacing “comprising” with “consisting of”, then it appears that Applicant should also substitute “and” for “or” immediately before “a peptide”. 

Regarding claims 13 and 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 13 is also indefinite because it is unclear what is intended by “prostate surface membrane antigen”. This is not a term of art and it is unclear if Applicant intended to refer to the art recognized term “prostate specific membrane antigen” or to any surface membrane antigen specific a prostate cell.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carell (WO 2015/107115, of record) in view of Willibald et al (J. Am. Chem. Soc. 2012, 134, 12330−12333).
Carell disclosed conjugates comprising at least one saccharide residue and at least one nucleosidic component such as an mRNA or siRNA. See abstract.  The saccharide may be a cyclodextrin (page 4, lines 23-30, paragraph bridging pages 17 and 18, claim 7, and Fig. 1(3). Carell taught that the saccharide may be attached to the 3’ terminus of the RNA molecule (paragraph bridging pages 9 and 10,  paragraph bridging pages 11 and 12, third paragraph on page 14, and Example 1 at pages 17-18. Carell exemplified conjugation of an RNA strand to a cyclodextrin having seven glucosyl residues using click chemistry where the cyclodextrin was modified with an azide group at glucosyl position 6 and the RNA strand was modified with an alkyne. See Figs. 1 and 4. The RNA alkyne modification appears to occur on the penultimate base rather than the terminal base (as instantly claimed). However, it would have been obvious to have used the same chemistry to have attached the cyclodextrin to the RNA via the terminal base, as suggested by Carell’s repeated references to attachment at the 3’-terminus. Evidence of a reasonable expectation of success comes from Willibald who used click chemistry to attach anandamide to the 3’-terminal base of an siRNA sense strand (see Chart 1 on page 12331).   Accordingly the invention as a whole was prima facie obvious.

s 3-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carell (WO 2015/107115) and Willibald et al (J. Am. Chem. Soc. 2012, 134, 12330−12333) as applied to claims 1 and 2 above, and further in view of Darcy et al (WO 2010/000869, of record).
The teachings of Carell and Willibald are discussed above and can be combined to render obvious cyclodextrin-RNA conjugate in which the cyclodextrin molecule is conjugated at its glucosyl 6-position to an RNA molecule at the RNA 3' terminal base.
It was not clear that Carell disclosed an amphiphilic cyclodextrin.
Darcy taught that amphiphilic cyclodextrins have the ability to form nanoparticulate assemblies that can be used to deliver chemical and biological compounds to cells. See page 1, lines 21-23. More specifically, Darcy disclosed cyclodextrin derivatives having a primary and a secondary side, the derivatives consisting of units of the formula

    PNG
    media_image1.png
    227
    408
    media_image1.png
    Greyscale

wherein the primary side is hydrophilic and is occupied by the R1X1 groups;
and the secondary side is occupied by the R2X2 and the R3X3 groups;
wherein:
n is an integer from 6 to 8;

R1 and R3 are hydrophilic groups wherein R1 comprises an amine group and
R3 is selected from H, (CH2)2-4OH, CH2CH(CH3)OH, (CH2)0-2CH3 and
CO(CH2)0-2CH3;
R2 is a lipophilic group comprising one or more of an aliphatic chain, an
alicyclic, an aromatic, and a heterocyclic group or combinations thereof such
that the number of lipophilic atoms in R2 exceeds the number of nonlipophilic
atoms in R3 causing the secondary side to be lipophilic. 
See claim 1.
The modified cyclodextrins of Darcy have the ability to self-assemble with other macrocyclic derivatives to form a different types of assemblies in aqueous solvent. The primary side is generally oriented outwards in these assemblies, and this provides a number of different advantages. Specifically, in some types of assemblies such as vesicles or nanoparticles, it is useful to allow modification of the derivatives after assembly. This is easier to achieve with the derivatives of Darcy because the groups on the primary side are easier to modify selectively and these are more accessible for rapid chemical reaction. Additionally, as the hydrophilic groups will always be turned outwards, this allows the targeting of the assemblies to specific cells or organs by the incorporation of receptor-specific groups of atoms such as folate, peptides, or cell-recognition molecules such as antibodies, into the hydrophilic groups. This can further require the synthesis of more elaborate structures. See paragraph bridging pages 3 and 4.

With regard to claim 4, it would have been obvious to have connected RNAs via position 6 of one or more glucosyl residues such that at least one R1 of Darcy was an RNA since Carell taught conjugation at position 6. The teachings of Darcy regarding R2X2 and R3X3 meet the remaining limitations of claims 4, 6, 9, and 14. 
With regard to claim 5, it is noted that Carell exemplified conjugation to position 6 of the cyclodextrin ring glucosyl moiety, corresponding to Darby position R1X1, and that Darby taught that R1 is a hydrophilic group (consistent with the attachment of an siRNA). The combined references did not explicitly teach a conjugate in which R1 was a lipophilic moiety as required by claim 5. However, Darby taught that it was well known to modify cyclodextrins with hydrophilic groups and lipophilic groups at certain positions to provide cyclodextrin or macrocyclic derivatives having elaborated amphiphilicity (page 1, lines 21-23).  Therefore one of ordinary skill was capable of optimizing, and had motivation to optimize, the characteristics of amphiphilic cyclodextrins by attaching lipophilic and/or hydrophilic groups at various positions such that it would have been obvious to have varied the attachment points of the lipophilic and hydrophobic groups of Darby among the three available hydroxyl attachment points in the cyclodextrin glucosyl 
Please note that claims 7, 8, and 11-13 further limit species that are recited in claim 4 as alternatives, but none of these claims actually requires selection of the alternative. For example, claim 7 is drawn to the conjugate of claim 4 wherein “the groups that are polar and/or capable of hydrogen-bonding are selected from [a series of recited species]”.  However, in claim 4, “the groups that are polar and/or capable of hydrogen-bonding” constitute an alternative embodiment of any one of R1, R2, and R3, but there is no requirement that the structure of claim 4 must have a group that is polar and/or capable of hydrogen-bonding. Similarly, claim 7 does not require that the structure of claim 4 must comprise a group that is polar and/or capable of hydrogen-bonding. It only further limits the genus of those groups that is available for selection.  As a result, claim 7 can be rendered obvious by prior art that teaches embodiment of claim 4 without regard to groups that are polar and/or capable of hydrogen-bonding. Likewise, claims 8 and 13 do not require that the structure of claim 4 must have a targeting ligand, they only narrow the scope of embodiments of claim 4 that do require a targeting ligand. Claims 11 and 12 are similar with regard to the recited amino group (claim 11) and PEG group (claim 12).  However, it is noted that the limitations of claims 7, 11, and 12 can also be found in the teachings of Darby.  See e.g. Darby claim 1 for the limitations of claim 7. With regard to claim 11, Darby taught that amine groups could be selected from NH2; NHR where R is one or more of a methyl group, ethyl group, a branched or dendrimeric group comprising one to ten amine groups or a peptide 
With regard to claim 10, Darby taught that X1, X2 and X3 could comprise one or more of ethers, esters, carbonates, ketones, thioethers, thioesters, thioketones, sulfanyl, disulfide, sulfonyl, sulfoxy, sulfones, triazoles and/or amides (see claim 8).
Although claim 15 is not under consideration due to formal matters, it is noted that the combined references would render the claim obvious since one of the reasons for combining them is to obtain the nanoparticulate characteristic conferred by the amphiphilic cyclodextrins of Darby.
With regard to claims 16-17, Darby taught that cyclodextrins of the invention could be coated with further cyclodextrins of the invention (see page 9, lines 26-31).  Thus it would have been obvious to one of ordinary skill in the art to have combined different types of nanoparticles resulting from the combined references in order to obtain the advantages of each type.  For example, it would have been obvious to have combined nearly identical conjugates that differed only in the siRNA conjugated to the cyclodextrin.  One would have been motivated to do so in order to deliver different siRNAs to the same cell type, where the different siRNAs could target the same mRNA to provide higher probability of inhibition, or different  mRNAs to provide inhibition of more than one target. Alternatively, one of ordinary skill could readily have imagined using differently modified cyclodextrins to form modular nanoparticles, e.g. wherein one type of cyclodextrin comprised an siRNA conjugate, and another comprised a targeting ligand. It would have been clear to one of ordinary skill that such an approach would allow one to readily provide different combinations of siRNA and targeting ligands. 

With regard to claim 19, Darby taught that the disclosed nanoparticulate assemblies can complex to cholesteryl and adamantyl lipophilic groups by hydrophobic inclusion of these groups into the cyclodextrin cavities. 
With regard to claim 20, Darby taught that the nanoparticulate assemblies could be coated by electrostatic interaction with a polyamine, peptide, protein, oligosaccharide, polysaccharide, antibody and/or antibody fragment. 


Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635